

116 HR 8498 IH: Informed Consent Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8498IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Smith of New Jersey (for himself, Mrs. Walorski, and Ms. Foxx of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to criminalize any abortion or sterilization procedure performed without the informed consent of the person on whom such procedure is performed, and for other purposes.1.Short titleThis Act may be cited as the Informed Consent Act.2.Abortion and sterilization(a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Abortion and sterilization without informed consent(a)OffenseWhoever, under the circumstances described in subsection (b), knowingly performs an abortion or a sterilization procedure on a person without the informed consent of such person shall be fined under this title, imprisoned not more than 10 years, or both.(b)Circumstances describedFor purposes of subsection (a), the circumstances described in this subsection are that—(1)the defendant is an officer, employee, or contractor of the Federal Government;(2)the defendant is a recipient of Federal funds from the Secretary of Health and Human Services or a program administered by the Secretary of Health and Human Services; or(3)the conduct described in subsection (a) occurred in or affected interstate commerce.(c)ExceptionThis section does not apply to an abortion or sterilization procedure that, on the basis of the physician's good faith clinical judgment, is necessary to save the life of an individual whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy or reproductive organs of the individual, or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function..(b)Clerical amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Abortion and sterilization without informed consent..